Citation Nr: 1001516	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-37 902	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected diabetes mellitus type II 
with mild diabetic retinopathy.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected hypertension.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right lower extremity 
peripheral neuropathy.

4.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected left lower extremity 
peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 2005 and October 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia and 
Louisville, Kentucky, respectively.  The appeal was 
subsequently transferred in its entirety to the Louisville 
RO.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
January 1969 to September 1970. 

2.  In December 2009, the Board was notified that the Veteran 
died in March 2009.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim(s) to completion.  Such request must be filed not later 
than one year after the date of the Veteran's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  






ORDER

The appeal is dismissed.




		
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


